o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number release date uil the honorable alan grayson member u s house of representative sec_455 north garland avenue orlando fl attention -------------- dear congressman grayson cc ita b4 ------------ conex-128123-10 i am responding to your inquiry dated date submitted on behalf of your constituent -------------------------- he asked if he may take the first-time_homebuyer credit for a home that he purchased on date congress has provided an income_tax_credit to homebuyers who meet certain requirements for the purchase of a home sec_36 of the internal_revenue_code code the statute specifically limits the first-time_homebuyer credit to homes purchased on or after date sec_36 of the code because ---------------- purchased his home before date he does not qualify for the first-time_homebuyer credit the statue does not contain any exceptions or grant the internal_revenue_service the authority to make exceptions to this rule any changes to this rule would require legislative action by congress conex-128123-09 i hope this information is helpful if you have any questions please contact me or -------------------- at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
